EXHIBIT 10(iii)

TERM SHEET

 

The following binding term sheet (the “Term Sheet”) summarizes the principal
terms with respect to an interim financing and investment of up to $7.0 million
in convertible preferred stock.

 

Parties:

Mistral Ventures Inc. an existing public company (“Mistral”) listed on the OTC
Bulletin Board domiciled in the Nevada, and Paivis Corp., an existing public
company (the “Company” or "Paivis") listed on the OTC Bulletin Board, domiciled
in Nevada,; and Trustcash Holdings, Inc., an existing public company (“Trustcash
) listed on the OTC Bulletin Board, domiciled in Delaware.

 

Financing:

Mistral will advance minimum of $25,000 monthly to each of Trustcash and Paivis
starting on February 1, 2008 (the “Advances”). The Advances will be made
pursuant to a Demand Note Agreement with customary terms.

 

Term:

The Advances shall extend for the shorter of ninety (90) days or the termination
of the Merger Agreement between Trustcash and Paivis (the “TrustCash Merger”).

 

Convertible Preferred Stock :

Mistral shall invest a minimum of $2.0 million but no more than $7.0 million in
the shares of Convertible Preferred Stock of Trustcash (the “Preferred Stock”)
to participate in the financing pursuant to the Trustcash Merger that requires
an equity or debt investment in Trustcash of up to Ten Million Dollars
($10,000,000) but no less than Seven Million Dollars ($7,000,000) on terms
agreeable to both Trustcash or Paivis for the purposes of completing the
acquisition of Detroit Phone Cards Inc. (“DPC”), AAAA Media Services Ltd. (“A4”)
by the Paivis and working capital for the Trustcash (“the Financing”). The
Preferred Stock shall earn an 8% dividend paid quarterly in cash or registered
common stock of Trustcash. The Preferred Stock shall be convertible into common
shares solely at the option of Mistral. The Preferred Stock shall be convertible
at the conversion price which shall be a 15% discount to the trailing volume
weighted average price (“VWAP”) of Trustcash on the average of the 5days
preceding the closing of the Trustcash Merger.

 

 

 

 

37

 



 

--------------------------------------------------------------------------------

Conditions Precedent:

 

(1)

Completion of legal and financial due diligence to the satisfaction of Mistral,
including disclosure of all pending material agreements, contracts and
liabilities; and

 

(2)

Mistral completing a $2.0-$7.0 million investment which it will undertake on a
best efforts basis; and

 

(3)

Trustcash being current in their filings under the Securities Exchange Act of
1934;and

 

(4)

No material adverse change existing or pending.

 

Governing Law:

This Term Sheet shall be governed by and construed in accordance with the laws
of the State of Nevada without regard to choice of law provisions thereof.

 

 

By:

/s/ Greg Moss

Date:

January 30, 2008

 

Name: Greg Moss

President, Trustcash Holdings Inc.

 

By:  /s/ Dennis Shafer                                           Date: January
30, 2008 

Name: Dennis Shafer

Chairman, Trustcash Holdings Inc.

   

By:

/s/ Edwin Kwong

Date:

January 30, 2008

 

Name: Edwin Kwong

President, Paivis Corp.

 

By:

/s/ John Xinos

Date:

January 30, 2008

 

Name: John Xinos

President, Mistral Ventures Inc.

 

38

 



 

--------------------------------------------------------------------------------